     Case 2:17-cv-01522-JCM-DJA Document 74 Filed 04/03/20 Page 1 of 2



 1   Jeff Silvestri, Esq. (NSBN 5779)
     Rory T. Kay, Esq. (NSBN 12416)
 2   Sarah Ferguson, Esq. (NSBN 14515)
     MCDONALD CARANO LLP
 3   2300 West Sahara Avenue, Suite 1200
     Las Vegas, NV 89102
 4   Telephone: (702) 873-4100
     Facsimile: (702) 873-9966
 5   jsilvestri@mcdonaldcarano.com
     rkay@mcdonaldcarano.com
 6   sferguson@mcdonaldcarano.com

 7   Thomas J. Wimbiscus, Esq. (admitted pro hac vice)
     Christopher V. Carani, Esq. (admitted pro hac vice)
 8   Philipp Ruben, Esq. (admitted pro hac vice)
     MCANDREWS, HELD & MALLOY, LTD.
 9   500 West Madison Street, 34th Floor
     Chicago, IL 60661
10   Telephone: (312) 775-8000
     twimbiscus@mcandrews-ip.com
11   ccarani@mcandrews-ip.com
     pruben@mcandrews-ip.com
12
     Attorneys for Defendant Ashley Furniture
13   Industries, Inc.

14                               UNITED STATES DISTRICT COURT

15                                       DISTRICT OF NEVADA

16   BOND MANUFACTURING CO., INC., a                     CASE NO.: 2:17-cv-01522-JCM-DJA
     California corporation
17
                            Plaintiff,                   STIPULATION TO STAY BRIEFING OF
18                                                       DEFENDANT ASHLEY’S MOTION TO
     vs.                                                 STRIKE
19

20   ASHLEY FURNITURE INDUSTRIES, INC., a                               (First Request)
     Wisconsin corporation,
21
                            Defendant.
22

23          Pursuant to Local Rules IA 6-2, 6-1, and 7-1, Plaintiff BOND MANUFACTURING CO.,

24   INC. (“Bond”) and Defendant ASHLEY FURNITURE INDUSTRIES, INC. ("Ashley"), by and

25   through their undersigned counsel, submit this Stipulation to Stay Briefing of Ashley’s Motion to

26   Strike Bond’s Infringement Contentions, or in the Alternative, Motion to Compel Amendment of

27   Same (“Motion to Strike”). See Motion to Strike, ECF No. 70. There have been no prior requests

28   to stay the briefing or otherwise extend the deadlines related to the Motion to Strike.
     Case 2:17-cv-01522-JCM-DJA Document 74 Filed 04/03/20 Page 2 of 2



 1          Bond’s Response to Ashley’s Motion to Strike is currently due on April 6, 2020. The

 2   parties submit this Stipulation because Bond has agreed to supplement its Local Patent Rule (LPR)

 3   1-6 Contentions and LPR 1-7 document production by April 7, 2020. These are the matters at the

 4   heart of the Motion to Strike.

 5          Accordingly, the parties request the Court to stay briefing on Ashley’s Motion to Strike

 6   pending an assessment of Bond’s compliance with LPR 1-6 and 1-7. Ashley shall review Bond’s

 7   compliance by April 13, 2020, and if Ashley believes briefing on the Motion to Strike should

 8   move forward, the parties stipulate that Bond’s Response shall be due by April 20, 2020 with

 9   Ashley’s Reply due in the ordinary course. If Ashley agrees that Plaintiff’s supplemental LPR

10   1-7 document production and supplemental LPR 1-6 Infringement Contentions comply with the

11   Local Rules, Defendant will withdraw its Motion to Strike.

12    DATED this 3rd day of April, 2020.          DATED this 3rd day of April, 2020
13    WEIDE & MILLER, LTD.                        McDONALD CARANO LLP
14
       /s/ F. Christopher Austin               /s/ Rory T. Kay
15    F. Christopher Austin, Esq. (NSBN 6559) Jeff Silvestri, Esq. (NSBN 5779)
      10655 Park Run Drive, Suite 100         Rory T. Kay, Esq. (NSBN 12416)
16    Las Vegas, NV 89144                     Sarah Ferguson, Esq. (NSBN 14515)
                                              2300 West Sahara Avenue, Suite 1200
17    Attorneys for Plaintiff,                Las Vegas, NV 89102
      Bond Manufacturing Co., Inc.
18                                            Thomas J. Wimbiscus, Esq.
                                              (admitted pro hac vice)
19                                            Christopher V. Carani, Esq.
                                              (admitted pro hac vice)
20                                            Philipp Ruben, Esq.
                                              (admitted pro hac vice)
21                                            500 West Madison Street, 34th Floor
                                              Chicago, IL 60661
22
                                                  Attorneys for Defendant,
23                                                Ashley Furniture Industries, Inc.

24

25                                               IT IS SO ORDERED.
26                                               ___________________________________
27                                               UNITED STATES MAGISTRATE JUDGE
                                                             April 3, 2020
28                                               DATED:


                                               Page 2 of 2
